16-01019-scc     Doc    Filed 10/04/18     Entered 10/04/18 18:15:23      Main Document
                                          Pg 1 of 22


                                                                        Hearing Date and Time:
                                                                   October 24, 2018 at 10:00 a.m.

UNITED STATES BANKRUPTCY COURT                                 Objection Deadline Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                       October 17, 2018 at 4:00 p.m.
------------------------------------x
                                    :
In re                               :               Chapter 7
                                    :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                    :               Case No. 12-13689 (SMB)
                                    :
                     Debtor.        :
                                    :
------------------------------------x

                         SUMMARY SHEET
 SECOND INTERIM APPLICATION OF AKERMAN LLP AS SPECIAL LITIGATION
      COUNSEL FOR THE CHAPTER 7 TRUSTEE FOR ALLOWANCE OF
          COMPENSATION AND REIMBURSEMENT OF EXPENSES

 Name of Applicant:                               AKERMAN LLP

 Authorized to Provide Professional Services      Alex Spizz, Chapter 7 Trustee
 to:
 Effective Date of Retention:                     September 30, 2016

 Period for which compensation and                September 26, 2017 through
 reimbursement is sought:                         September 30, 2018

 Total amount of compensation sought this fee     $303,355.75
 period:

 Amount of fees previously requested              $305,762.50
 and awarded:

 Total amount of expense reimbursement            $4,770.93
 sought for this fee period:

 Amount of expense reimbursement previously       $43,223.71
 requested and awarded:

 This is an:_ X _interim __ final application




46471285;2
16-01019-scc      Doc     Filed 10/04/18    Entered 10/04/18 18:15:23       Main Document
                                           Pg 2 of 22


                                                                          Hearing Date and Time:
                                                                     October 24, 2018 at 10:00 a.m.

UNITED STATES BANKRUPTCY COURT                                   Objection Deadline Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                         October 17, 2018 at 4:00 p.m.
------------------------------------x
                                    :
In re                               :                   Chapter 7
                                    :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                    :                   Case No. 12-13689 (SMB)
                                    :
                     Debtor.        :
                                    :
------------------------------------x

            SECOND INTERIM APPLICATION OF AKERMAN LLP,
   AS SPECIAL LITIGATION COUNSEL FOR THE CHAPTER 7 TRUSTEE, FOR
 ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
             THE TIME PERIOD SEPTEMBER 26, 2017 THROUGH
                  AND INCLUDING SEPTEMBER 30, 2018

TO THE HONORABLE STUART M. BERNSTEIN
UNITED STATES BANKRUPTCY JUDGE:

         Akerman LLP (“Akerman”), as special litigation counsel to Alex Spizz in his capacity as

chapter 7 trustee (the “Trustee”) for the estate of Ampal-American Israel Corporation (“Ampal”

or the “Debtor”), submits this second interim application (the “Application”), for professional

compensation and reimbursement of expenses pursuant to sections 330 and 331 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Rules”), Amended

Guidelines for Fees and Disbursements for Professionals in Southern District of New York

promulgated pursuant to Local Bankruptcy Rule 2016-1(a) (as updated June 17, 2013) (the

“Local Guidelines”), the United States Trustee’s Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, dated June 4,

2004, as amended on November 25, 2009 (the “UST Guidelines,” and, together with the Local




46471285;2
16-01019-scc      Doc      Filed 10/04/18    Entered 10/04/18 18:15:23       Main Document
                                            Pg 3 of 22


Guidelines, the “Fee Guidelines”), for allowance of compensation for professional services

rendered to the Trustee and for reimbursement of actual and necessary costs and expenses

incurred in connection with Akerman’s representation of the Trustee in this chapter 7 case during

the period September 26, 2017 through and including September 30, 2018 (the “Second Interim

Compensation Period”). In support of the Application, Akerman respectfully represents as

follows:

                                        JURISDICTION

         1.             The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper

before the Court pursuant to 28 U.S.C. §§1408 and 1409.

         2.             The legal and statutory basis for relief requested herein are sections 330

and 331 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Rules”). This Application

has been prepared in accordance with the Local Guidelines and the U.S. Trustee Guidelines.

Attached hereto as Exhibit E is a certification regarding compliance with the Local Guidelines.

                                        BACKGROUND

         3.             On August 29, 2012, the Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of New York (the “Court”). The Debtor operated as a debtor-in-possession until April 8,

2013, when Michael Luskin was appointed as chapter 11 trustee for the Debtor's estate.

         4.             On or about May 2, 2013, the Debtor’s case was converted to a case under

chapter 7 of the Bankruptcy Code, and on May 3, 2013, the Trustee was elected as chapter 7

trustee of the Debtor’s estate.


46471285;2
                                            2
16-01019-scc      Doc      Filed 10/04/18     Entered 10/04/18 18:15:23      Main Document
                                             Pg 4 of 22


         5.             On December 7, 2016, the Court approved, effective as of September 30,

2016, the retention of Akerman as substitute special litigation counsel to prosecute the D&O

Action (as defined below) on behalf of the Trustee and the estate, including claims against Eluz

for breach of fiduciary duty, corporate waste and mismanagement (the “D&O Matters”) [Doc.

No. 740]. A copy of the Retention Order is annexed hereto as Exhibit A.

         6.             Akerman’s retention is on a modified contingency fee basis for which

Akerman renders services and bills the estate at a discounted hourly rate of one-half (1/2) of its

standard New York rates, plus twenty-five percent (25%) of any recovery realized in connection

with the D&O Matters.

                                       THE D&O ACTION

         7.             On August 27, 204, the Trustee commenced an adversary proceeding in

this chapter 7 case styled Spizz v. Eluz, et al., Adv. Proc. No. 14-0211-smb (the “D&O Action”)

against Irit Eluz (“Eluz”), the Debtor’s former Chief Financial Officer, and Yehuda Karni,

Revital Degani, Menachem Morag and Daniel Vaknin, Ampal’s formers independent directors

(the “Independent Directors,” and together with Eluz, collectively, the “Defendants”) alleging

causes of action for, inter alia, breach of fiduciary duty.

         8.             On February 25, 2016, the Court entered an Order [Doc. No. 33] (the

“February 2016 Order”) in connection with its January 5, 2016 memorandum decision (the

“Decision”) (1) dismissing the Trustee’s claims against the Independent Directors, and (2)

partially dismissing the Trustee’s claims against Eluz. The D&O Action continues against Eluz

with respect to the balance of the claims asserted against Eluz.

         9.             During the Second Interim Compensation Period, Akerman continued to

represent the Trustee in the D&O Action.




46471285;2
                                              3
16-01019-scc     Doc     Filed 10/04/18     Entered 10/04/18 18:15:23       Main Document
                                           Pg 5 of 22


                                   INTERIM COMPENSATION

         10.           On October 20, 2017, the Court entered the Order Granting Application

for Allowance of Compensation and Reimbursement of Expenses [Doc. No. 773] (the “First

Interim Fee Order”) approving the First Interim Fee Application and awarding Akerman

compensation in the amount of $305,762.50 and reimbursement of expenses in the amount of

$43,223.71 for the period September 30, 2016 through September 25, 2017.

                                     RELIEF REQUESTED

         11.           By this Application, Akerman seeks an order of this Court, pursuant to

sections 330 and 331 of the Bankruptcy Code, awarding: (a) interim allowance for payment of

compensation for professional services rendered by Akerman as special litigation counsel to the

Trustee for the non-contingent portion of its fees for the Second Interim Compensation Period, in

the amount of $303,355.75 in fees, which represents a total of 1,069.80 hours of services

performed by Akerman’s partners, counsel, associate attorneys, and paraprofessionals at fifty

percent (50%) of Akerman’s standard and customary billing rates. A summary of the total

amount of time spent by each Akerman attorney and paraprofessional for this case during the

Second Interim Compensation Period, is attached hereto as Exhibit B.                 Akerman’s

contemporaneous time records for the Second Interim Compensation Period, from which the

summaries described below were prepared, is attached hereto as Exhibit D.

         12.           During the Second Interim Compensation Period, Akerman has incurred

actual and necessary expenses in rendering legal services to the Trustee in the amount of

$4,770.93. A summary of these expenses, including expenses relating to the hosting of data,

discovery document review and discovery consulting services by an outside eDiscovery vendor

is attached hereto as Exhibit C.




46471285;2
                                            4
16-01019-scc       Doc      Filed 10/04/18       Entered 10/04/18 18:15:23           Main Document
                                                Pg 6 of 22


                  SUMMARY OF SERVICES PERFORMED BY
        AKERMAN DURING THE SECOND INTERIM COMPENSATION PERIOD

         13.             Akerman performed significant legal services on behalf of the Trustee as

further detailed below. This summary is intended only to highlight the services that Akerman

rendered to the Trustee and is not meant to provide a detailed description of all such services.

         14.             The majority of the services rendered by Akerman during the Second

Interim Compensation Period relate to the continuation of discovery in the prosecution of the

D&O Action and in mediation of that action, as described below.

                (a)      D&O ACTION

         15.             As a result of certain technical issues from the previous rolling production

in the D&O Action, together with the dismissal of the D&O Action against the independent

officers and directors as well as the dismissal of certain causes of action against Eluz, counsel for

Eluz requested that the Trustee produce, in their native format, a significant number of

documents from the Ampal server.

         16.             While the production previously made followed a series of agreed upon

search terms between counsel for the Trustee and counsel for the Defendant, Eluz’s counsel

requested that the production be made of the entire documents so as to avoid a possible

replication of the technical error that occurred in the previous production.1

         17.             Akerman negotiated revised discovery schedules and protocol for the

delivery of the documents and, with the assistance of an outside eDiscovery vendor, produced

voluminous documents and electronic records to Eluz. Akerman’s attorneys, in consultation

with the eDiscovery vendor, processed and prepared in excess of 140,500 documents obtained

from the Ampal servers for production to opposing counsel and for internal review.

1
  A significant portion of the e-mails produced in the prior production had been delinked from certain family
members.


46471285;2

                                                  5
16-01019-scc      Doc      Filed 10/04/18    Entered 10/04/18 18:15:23        Main Document
                                            Pg 7 of 22


         18.            Akerman reviewed and analyzed in excess of 80,000 English language

documents. In addition, Akerman facilitated the translation of the Hebrew (and other foreign

language) documents with the eDiscovery vendor for subsequent review.

         19.            In an effort to reduce costs, Akerman had the eDiscovery vendor utilize

Hebrew fluent reviewers to undertake the review of the foreign language documents, as opposed

to translating each of the many thousands of pages of Hebrew (and other foreign languages) into

English. The foreign language reviewers utilized a review protocol prepared by Akerman to

facilitate their review of the documents, which included the designation of certain qualifying

documents as “hot” or especially relevant. Once the reviewers completed their review, those

limited number of documents (yet still thousands of pages) identified as especially relevant or

“hot” were then translated into English for Akerman’s review.

         20.            During the course of the foreign language review, Akerman interfaced

with the eDiscovery’s project manager to monitor the progress of the review, answer reviewer

questions, and troubleshoot issues regarding how to handle certain types of documents that were

especially lengthy or posed other challenges for the reviewers/translators. Due to the quantity of

languages and documents to review, as well as the unique challenges of the review project, this

process took several months to complete.

         21.            Through this process, Akerman reviewed the documents to identify those

that are relevant to the remaining claims in the D&O Action. This significant undertaking led by

Akerman attorneys who are extremely knowledgeable in electronic discovery, has been

performed in a very efficient manner and at a very reasonable cost to the estate.

         22.            In addition to these documents, Akerman also spend considerable timing

reviewing thousands of pages of SEC filings relevant to Ampal and that discussed its




46471285;2
                                              6
16-01019-scc      Doc      Filed 10/04/18     Entered 10/04/18 18:15:23       Main Document
                                             Pg 8 of 22


investments, Eluz’s activities, and Eluz’s compensation.

         23.            Akerman is now in the final phase of fact discovery and anticipates that all

fact discovery will be completed by the end of January, 2019, and any and all expert discovery

by the end March, 2019.

         24.            The parties have tentatively scheduled the depositions of Eluz and the

Trustee for the last week of November, 2018. Once those depositions are complete, to the extent

warranted, the Parties will resume their mediation, or move forward and complete fact and expert

discovery.

               (b)      MEDIATION

         25.            This category includes time expended by Akerman relating to preparing

for and attending a mediated settlement conference, including preparing a position statement, in

an effort to settle the pending dispute between the parties in the D&O Action.

         26.            During this process, among other things, Akerman reviewed all of

Ampal’s relevant SEC filings during the relevant years, thoroughly reviewed all of the relevant

document discovery produced to date, and analyzed the relevant case law demonstrating Eluz’s

liability, as well as an in-depth calculation of the scope of Ampal’s damages.

         27.            The mediation was suspended pending the resumption of fact discovery.

                        REQUEST FOR INTERIM COMPENSATION

         28.            Section 331 of the Bankruptcy Code provides for compensation of

professionals and incorporates the substantive standards of section 330 to govern the Court’s

award of such compensation. See 11 U.S.C. § 331. Section 330 provides that a Court may

award a professional employed under section 327 of the Bankruptcy Code “reasonable

compensation for actual, necessary services rendered [and] reimbursement for actual, necessary

expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the award of such


46471285;2
                                              7
16-01019-scc         Doc      Filed 10/04/18     Entered 10/04/18 18:15:23        Main Document
                                                Pg 9 of 22


compensation and reimbursement:

               In determining the amount of reasonable compensation to be awarded to
               [a] professional person, the court shall consider the nature, the extent, and
               the value of such services, taking into account all relevant factors,
               including –

                      (A) the time spent on such services;

                      (B) the rates charged for such services;

                      (C) whether the services were necessary to the administration
                      of, or beneficial at the time at which the service was rendered
                      toward the completion of, a case under this title;

                      (D) whether the services were performed within a reasonable
                      amount of time commensurate with the complexity,
                      importance, and nature of the problem, issue, or task addressed;

                      (E) with respect to a professional person, whether the person is
                      board certified or otherwise has demonstrated skill and
                      experience in the bankruptcy field; and

                      (F) whether the compensation is reasonable based on the
                      customary compensation charged by comparably skilled
                      practitioners in cases other than cases under this title.

Id. § 330(a)(3).

         29.               Akerman respectfully submits that the professional services rendered for

and on behalf of the Trustee were necessary and reasonable, and serve to preserve and maximize

value for the benefit of the estate. The compensation requested herein is extremely reasonable in

light of the nature, extent, and value of the services rendered to the Trustee.

         30.               Compensation for the foregoing services as requested is commensurate

with the complexity, importance, and nature of the problems, issues, and tasks involved. The

fees sought by Akerman in this Application are commensurate with fees awarded to Akerman in

other cases and the fees charged by comparable law firms. See In re First Colonial Corporation

of America, 544 F.2d 1291 (5th Cir. 1977), reh’g denied, 547 F.2d 573, cert. denied, 431 U .S.



46471285;2                                       8
16-01019-scc      Doc      Filed 10/04/18    Entered 10/04/18 18:15:23        Main Document
                                            Pg 10 of 22


904 (1977).

         31.            Further, Akerman assigned the work performed in this case to attorneys

and paraprofessionals having the experience and specialization to perform the services required

efficiently and properly. The attorneys and paraprofessionals providing the services for which

compensation is sought, specialize in the fields of litigation and insolvency.          Moreover,

Akerman, as a general practice, seeks to use the services of paraprofessionals and legal assistants

supervised by attorneys whenever appropriate to limit costs and more efficiently utilize the

services of attorneys. Akerman has followed this practice with respect to the services rendered

to the Trustee. Finally, in rendering services to and on behalf of the Trustee, Akerman took

every care to provide the legal services as efficiently as possible and to avoid duplication of

services.

         32.            In sum, the services rendered by Akerman were necessary and beneficial

to the Trustee and the Debtor’s estate and were consistently performed in a timely manner

commensurate with the complexity, importance, and nature of the issues involved. Accordingly,

approval of the compensation for professional services and reimbursement of expenses sought

herein is warranted.

                   ACTUAL AND NECESSARY EXPENSES INCURRED

         33.            As set forth in Exhibit C hereto, in providing professional services during

the First Interim Compensation Period, Akerman has incurred costs and expenses in the amount

of $4,770.93. These expenses are reasonable and necessary and were essential to the overall

administration of Akerman’s representation as special litigation counsel to the Trustee in this

chapter 7 case.




46471285;2                                    9
16-01019-scc      Doc      Filed 10/04/18    Entered 10/04/18 18:15:23        Main Document
                                            Pg 11 of 22


                        COMPLIANCE WITH THE FEE GUIDELINES

         34.            Akerman believes that this Application is in compliance with Fee

Guidelines, as further set forth in the Certification of John P. Campo.

         35.            No prior application has been made to this or any other Court for the relief

requested herein for the First Interim Compensation Period, nor has any payment been received

by Akerman on account of the legal services rendered in connection therewith, except as set forth

herein. In addition, none of the requested fees and expenses are to be shared by Akerman with

any other party, nor are these or any other fees and expenses subject to a sharing agreement

between Akerman and any third party.

         36.            Notice of the Application has been given in accordance with the Order

limiting notice entered in this case on September 12, 2013 [Doc. No. 342], and Akerman will

have personally served copies of the Application with exhibits on the Trustee and the United

States Trustee.

         WHEREFORE, Akerman respectfully requests that this Court enter an order (a)

approving the allowance and payment of compensation incurred in the amount of $303,355.75,

and reimbursement of expenses incurred in the amount of $4,770.93 for the Second Interim

Compensation Period; (b) authorizing and directing the Trustee to pay Akerman’s such allowed

amounts; and (c) granting such other and further relief as this Court deems just and proper.




46471285;2
                                            10
16-01019-scc   Doc   Filed 10/04/18    Entered 10/04/18 18:15:23      Main Document
                                      Pg 12 of 22


Dated: New York, New York
       October 3, 2018                 AKERMAN LLP


                                       By:   /s/John P. Campo
                                              John P. Campo
                                              Darryl R. Graham
                                              666 Fifth Avenue, 20th Floor
                                              New York, New York 10103
                                              Tel. No. (212) 880-3800
                                              E-mail: john.campo@akerman.com
                                              E-mail: darryl.graham@akerman.com


                                       Special Litigation Counsel for the Trustee




46471285;2                             11
16-01019-scc   Doc   Filed 10/04/18    Entered 10/04/18 18:15:23   Main Document
                                      Pg 13 of 22



                                EXHIBIT A
                         RETENTION ORDER




46471285;2
12-13689-smb
 16-01019-scc Doc
              Doc 740Filed
                         Filed
                            10/04/18
                               12/02/16Entered
                                          Entered
                                                10/04/18
                                                   12/02/16
                                                         18:15:23
                                                            14:42:12Main
                                                                      Main
                                                                         Document
                                                                           Document
                                     PgPg
                                        141ofof22
                                                3



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------x
 In re                               : Chapter 7
                                     :
 AMPAL-AMERICAN ISRAEL CORPORATION, : Case No. 12-13689 (SMB)

                   Debtor.           :
                                     :
 ------------------------------------x

                ORDER AUTHORIZING RETENTION OF AKERMAN LLP
                  AS SUBSTITUTE SPECIAL LITIGATION COUNSEL
                         FOR THE CHAPTER 7 TRUSTEE

          Upon the application (the “Application”) of Alex Spizz, as chapter 7 trustee (the

 “Trustee”) for the estate of Ampal-American Israel Corporation (the “Debtor”), for an order

 authorizing him to employ and retain, pursuant to Sections 327 and 330 of the Bankruptcy Code

 and Rule 2014 of the Bankruptcy Rules, Akerman LLP (“Akerman”), as substitute special

 litigation counsel for the Trustee on behalf of the Debtor’s estate; and upon the declaration of

 John P. Campo, attached to the Application; and the Court being satisfied that Akerman

 represents no interest adverse to the Debtor’s estate with respect to the matters upon which

 Akerman is to be engaged and is disinterested as that term is defined in section 101(14) of the

 Bankruptcy Code; and that Akerman’s employment is necessary and would be in the best interest

 of the Debtor’s estate; and sufficient cause appearing therefore, it is hereby ORDERED as

 follows:

          1.    The Application is granted.[SMB: 12/2/16]

          2.    Pursuant to section 327(a) of the Bankruptcy Code, the Trustee is authorized to

 employ and substitute Akerman, effective as of September 30, 2016, in connection with the

 D&O Matter pursuant to the terms set forth in the Application.




 {40059824;1}
12-13689-smb
 16-01019-scc Doc
              Doc 740Filed
                         Filed
                            10/04/18
                               12/02/16Entered
                                          Entered
                                                10/04/18
                                                   12/02/16
                                                         18:15:23
                                                            14:42:12Main
                                                                      Main
                                                                         Document
                                                                           Document
                                     PgPg
                                        152ofof22
                                                3


          3.    Akerman shall use all reasonable efforts to avoid any duplication of services

 provided by any of the Trustee’s other retained professionals in this case;

          4.    Akerman shall be compensated in accordance with, and will file interim and final

 fee applications for allowance of its compensation and expenses pursuant to, sections 330 and

 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules for the Southern District of

 New York, and the Amended Guidelines for Fees and Disbursements for Professionals in the

 Southern District of New York, dated January 29, 2013 (collectively, the “Fee Guidelines”);

          5.    Prior to any rate increases by any professionals employed by Akerman, Akerman

 will provide, on ten (10) business days, notice of the rate increase to the United States Trustee,

 and will file such notice with the Court. The United States Trustee retains its rights to object to

 any rate increase on grounds including, but not limited to, the reasonableness standard provided

 for in section 330 of the Bankruptcy Code, and the Court may review any rate increase pursuant

 to Section 330 of the Bankruptcy Code;

          6.    The Fee Structure set forth in the Application is approved; and

          7.    The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.




 {40059824;1}                                     2
12-13689-smb
 16-01019-scc Doc
              Doc 740Filed
                         Filed
                            10/04/18
                               12/02/16Entered
                                          Entered
                                                10/04/18
                                                   12/02/16
                                                         18:15:23
                                                            14:42:12Main
                                                                      Main
                                                                         Document
                                                                           Document
                                     PgPg
                                        163ofof22
                                                3


 CONSENTED TO:

 Dated: New York, New York                   TROUTMAN SANDERS LLP
        November 8, 2016

                                             By: /s/ Lee Stremba
                                                     Lee Stremba
                                                     875 Third Avenue
                                                     New York, New York 10022
                                                     Tel.: (212) 704-6000

 NO OBJECTION:

 Dated: New York, New York                   UNITED STATES TRUSTEE, REGION 2
        November 10, 2016
                                             By: /s/ Andrew Velez-Rivera
                                                     Andrew Velez-Rivera, Trial Attorney
                                                     201 Varick Street, Suite 1006
                                                     New York, New York 10014
                                                     Tel. No.: (212) 510-0500


 Dated: New York, New York
        December 2, 2016


                                /s/ STUART M. BERNSTEIN________
                                UNITED STATES BANKRUPTCY JUDGE




 {40059824;1}                            3
       16-01019-scc         Doc      Filed 10/04/18       Entered 10/04/18 18:15:23          Main Document
                                                         Pg 17 of 22



                                                     EXHIBIT B
           SUMMARY OF HOURLY FEES BY PROFESSIONAL AND PARA-PROFESSIONALS
             FOR THE PERIOD OF SEPTEMBER 26, 2017 THROUGH SEPTEMBER 30, 2018

                                                      AMPAL – D&O

                                                                                            REDUCED
     NAME OF                             YEAR         TOTAL       HOURLY                    HOURLY         REDUCED
  PROFESSIONAL           TITLE         ADMITTED       HOURS        RATE*      TOTALS         RATE*          TOTALS
J. CAMPO                PARTNER           1980          301.60      $950.00   $286,520.00      $475.00     $143,260.00
J. FOSTER               PARTNER           1979             8.90      735.00      6,541.50        367.50       3,270.75
D. GRAHAM               PARTNER           2008           203.00      650.00    131,950.00        325.00      65,975.00
S. KESSLER              PARTNER           2003            16.10      700.00     10,920.00        350.00       5,635.00
                        SPECIAL
A. GALLAGHER                              2004            11.30      385.00      4,350.50        192.50       2,175.25
                        COUNSEL
M. LARSON               PARTNER           2008            42.30      307.25     12,996.50        153.62       6.498.25


A. KLOPP               ASSOCIATE          2016            43.60      267.20     11,650.00        133.60       5,825.00
C. BERKIN              ASSOCIATE          2015            40.30      267.36     10,774.50        133.68       5,387.25
V. GARCIA              ASSOCIATE          2015            64.50      328.71     21,201.50        164.35      10,600.75
G. KUBLY               ASSOCIATE          2007           103.30      331.56     34,250.00        165.78      17,125.00
L. CASAS MEYER         ASSOCIATE          2011             8.20      350.00      2,870.00        175.00       1,435.00
M. MCNULTY             ASSOCIATE          2013             7.00      250.00      1,750.00        125.00        875.00
C. WELSTEAD            ASSOCIATE          1992            13.50      565.00      7,627.50        282.50       3,813.75
L. GREEN               ASSOCIATE                          83.80      305.24     25,579.50        152.62      12,789.75
L. COOPER              ASSOCIATE                          37.70      315.00     11,875.50        157.50       5,937.75
T. JACKSON             ASSOCIATE          2018            24.80      282.82      7,014.00        141.41       3,507.00


T. RABENO              LIBRARIAN           N/A             1.00      160.00       160.00          80.00          80.00
R. DELPINO            PARALEGAL            N/A            58.90      311.21     18,330.50        155.61       9,165.25
      TOTAL FEES INCURRED:                                                    $606,711.50
        REDUCED TOTAL FEES                                                                                $303,355.75
                       INCURRED:
                  TOTAL HOURS:                         1,069.80
    BLENDED REDUCED RATE:                                                        $283.56
       *Rate reflects blended hourly rate for timekeeper




       46471285;2
16-01019-scc       Doc      Filed 10/04/18         Entered 10/04/18 18:15:23   Main Document
                                                  Pg 18 of 22


                                            EXHIBIT “C”
           SUMMARY OF EXPENSES BY CATEGORY FOR THE PERIOD
       SEPTEMBER 26, 2017 THROUGH AND INCLUDING SEPTEMBER 30, 2018

                          DESCRIPTION                               TOTAL
             Computerized Research:                                            $4,222.60
             Pacer $48.10
             Westlaw $4,174.50

             Travel and Transportation (Local):                                    66.84

             Business Meals:                                                      101.23

             Postage and Express Mail:                                              2.81

             Telephone:                                                               .05

             Messenger Service:                                                    45.00

             Duplicating (In-House) 3,324 @ $.10:                                 332.40


             TOTAL EXPENSES:                                                   $4, 770.93




46471285;2
16-01019-scc   Doc   Filed 10/04/18    Entered 10/04/18 18:15:23   Main Document
                                      Pg 19 of 22


                                 EXHIBIT “D”

                               TIME RECORDS


                        UPON WRITTEN REQUEST TO:


                       REYKO E. DELPINO, PARALEGAL
                                AKERMAN LLP
                        666 FIFTH AVENUE, 20TH FLOOR
                              NEW YORK, NY 10103

COPIES OF THE TIME RECORDS IN DETAIL HAVE BEEN ATTACHED
 TO THE APPLICATION PROVIDED TO THE COURT AND TO THE
                 UNITED STATES TRUSTEE.

   COPIES WILL ALSO BE MADE AVAILABLE FOR REVIEW AT THE
      OFFICES OF AKERMAN LLP OR WILL BE SENT TO ANY
                     REQUESTING PARTY




46471285;2
16-01019-scc   Doc   Filed 10/04/18    Entered 10/04/18 18:15:23   Main Document
                                      Pg 20 of 22



                                EXHIBIT “E”
                             CERTIFICATION




46471285;2
16-01019-scc       Doc     Filed 10/04/18    Entered 10/04/18 18:15:23     Main Document
                                            Pg 21 of 22



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                     :
In re                                : Chapter 7
                                     :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                     : Case No. 12-13689 (SMB)
                                     :
                     Debtor.         :
                                     :
------------------------------------x

            CERTIFICATION OF JOHN P. CAMPO PURSUANT TO FEE
          GUIDELINES FOR FEES AND DISBURSEMENTS IN SOUTHERN
     DISTRICT OF NEW YORK BANKRUPTCY CASES IN RESPECT OF SECOND
      APPLICATION OF AKERMAN LLP FOR INTERIM COMPENSATION AND
                      REIMBURSEMENT OF EXPENSES

         I, John P. Campo, certify, as follows:

         1.      I am an attorney duly admitted to practice law in the State of New York, and am

a partner in the law firm of Akerman LLP (“Akerman”). I submit this certification with respect

to the First Interim Application for Compensation and Reimbursement of Expenses for the

Period from September 26, 2017 through and including September 30, 2018 (the “Application”).

         2.     I make this certification in accordance with the Amended Guidelines for Fees and

Disbursements for Professionals in Southern District of New York promulgated pursuant to

Local Bankruptcy Rule 2016-1(a) (as updated June 17, 2013) (the “Local Guidelines”), the

United States Trustee’s Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the U.S. Trustee Guidelines”), dated

June 4, 2004, as amended on November 25, 2009 (the “UST Guidelines,” and together with the

Local Guidelines, the “Fee Guidelines”).




46471285;2
16-01019-scc        Doc      Filed 10/04/18    Entered 10/04/18 18:15:23       Main Document
                                              Pg 22 of 22


         3.   Pursuant to Section B(1) of the Local Guideline, I hereby certify that:

              (a)          I have read the Application and, to the best of my knowledge, information
                          and belief, formed after reasonable inquiry, the Application complies with
                          the Fee Guidelines;

              (b)         To the best of my knowledge, information and belief, formed after
                          reasonable inquiry, the fees and disbursements sought in the Application
                          fall within the Fee Guidelines, except as specifically noted in this
                          certification and/or in the Application;

              (c)         To the best of my knowledge, information and belief formed after
                          reasonable inquiry, except as set forth in the Application, the fees and
                          disbursements sought are billed at rates in accordance with practices
                          customarily employed by Akerman and generally accepted by Akerman’s
                          clients; and

              (d)         To the best of my knowledge, information and belief, formed after
                          reasonable inquiry, and except as otherwise stated in the Application, in
                          providing reimbursable services: Akerman does not make a profit on
                          those services; in charging for a particular service, Akerman does not
                          include in the amount for which reimbursement is sought the amortization
                          of the cost of any investment, equipment or capital outlay; in seeking
                          reimbursement for services which Akerman justifiably purchased or
                          contracted from a third party, Akerman seeks reimbursement only for the
                          amount paid by Akerman to such eDiscovery vendor.

         5.   Pursuant to Section B(3) of the Local Guidelines, I certify that the Trustee

has been provided with monthly statements of Akerman’s fees and disbursements accrued during

this case, and (ii) the Trustee, the United States Trustee and the Debtor have been provided with

a copy of the Application at least twenty-one (21) days before the date set by the Court for the

hearing on the Application.

Dated: New York, New York
       October 3, 2018                              /s/John P. Campo
                                                    John P. Campo




46471285;2                                      2
